Title: To James Madison from Edmund Pendleton, 15 January 1791
From: Pendleton, Edmund
To: Madison, James


Dear Sir
Virga. Jany. 15th. 1791.
I have just received yr. very obliging favr. of the 2d. & have particularly to thank you for yr. Judicious Ansrs. to my several queries on the Subject of British debts, which I can truly say will have great weight with me; whether they will prove Satisfactory in removing my doubts, my head is not in a condition to decide, being just got through a Violent fever, with which I was taken on my return from Richmond, after having sat through the Court in very cold weather with a veteran hardiness, which promised a perfect restoration of my health: Yr. Answer came full as soon as I expected, & have only to fear it may at last have diverted yr. Attention from more important business, wch. I find Congress have already engaged in.
I mentioned to Mr. White two great features in the Bank system wch. struck me as objectionable—a more accurate examination, which I can’t yet venture to impose on my head, might discover others. From Mr. Randolph’s abilities, I expect much improvement in the Judiciary. Perhaps ’tis good Policy in the infancy of Our fœdral Government, to avoid direct taxes, as obnoxious to the Citizens at large: but I confess my own Sentiments on that Subject have ever been that it is a delusion of the people to conceal from them the real expence of Government; and injurious, as at the same time it increases it’s weight; and the principle peculiarly so to the Southern States, by an excessive impost, which, As they don’t manufacture, throws on them an overproportion of the burthen: however I believe it is at present unavoidable; & only complain of that part of the impost, wch. has not revenue for it’s Object, but the encouragement of Eastern & No. Manufactures, at our expence. It is the nature of the Collection, rather than Injustice, which renders the excise Odious, and that perhaps may be so changed as to leave little ground of Objection. I hope however the tax will be confined to the liquors distilled, & not, as was proposed, be extended to the Stills, wch. would particularly affect Virginia abounding in small ones chiefly emploied in distilling the Apple and peach liquor of the proprietor. However I am fully persuaded that such a measure would defeat it’s own purpose, since our Orchards are so unproductive, that the tax would induce the knocking up the stills into old Copper.
The disposal of the public lands, is a great Object, the hastening of which would tend to reduce our Public debt to a moderate Size, & enable us to provide for the annual Interest & sinking part of the principal, so as to see an end of it at some period—but it seems this is not a desirable Object with some people, who promise Us great wealth from a large debt. From the Militia Bill I hope little, being perhaps singular in my Opinion agt. all regulations on that head beyond their regular inrollment & being Armed, & an annual meeting to shew that they are kept so—as to training of the whole, it cannot be made effectual, without a ruinous loss of labour; & considering money to be as necessary in War as men, & that in that Delemma, you can sooner make Soldiers of plowmen than raise money, I think a Republic of Rich husbandmen, better prepared for that state than one of poor Soldiers. 5 or even 10 days training in a year will never make a Soldier, but will in point of labour, collectively produce immence loss to the Community.
The Selection of certain portions for constant training altho’ by rotation, is in my Judgment a standing Army, liable to many important, tho’ perhaps not all the Objections to that Obnoxious body.
The News from Lewis Town of a peace between Br. & Sp. is agreable to me who love peace, but will disappoint many golden dreams for America, formed on the contrary hope.
The meeting of the Drs. to Br. Subjects on the 1st. Instant we are told has produced a Resolution to engage 4 of our eminent lawyers in the defence—handsome fees no doubt are to be raised, from them I shall probably receive a different Solution of my doubts from those you have favour’d me with.
Be pleased to accept in return my most cordial wishes comprised in the Complts. of the Season; & I am sure all Virga. will join me in a hope that you may live to have them often repeated by other friends, after I am in my grave, tho’ none can ever do it with more sincerity than Dr. Sir Yr. much Obliged & Affecte. friend
Edmd Pendleton
